                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 15-48456-MLO
         Ginger McTaggart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/30/2015.

         2) The plan was confirmed on 08/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/18/2020.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,912.50.

         10) Amount of unsecured claims discharged without payment: $26,073.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)


  15-48456-mlo        Doc 87      Filed 11/13/20     Entered 11/13/20 10:27:28         Page 1 of 4
Receipts:

         Total paid by or on behalf of the debtor                     $25,185.00
         Less amount refunded to debtor                                  $359.60

NET RECEIPTS:                                                                                           $24,825.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $7,253.46
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                               $1,874.59
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $9,128.05

Attorney fees paid and disclosed by debtor:                          $720.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
Accelerated Recievable                   Unsecured         128.00           NA              NA            0.00       0.00
Accelerated Recievable                   Unsecured          98.00           NA              NA            0.00       0.00
Avante                                   Unsecured         334.00           NA              NA            0.00       0.00
Avante                                   Unsecured         320.00           NA              NA            0.00       0.00
Avante                                   Unsecured          80.00           NA              NA            0.00       0.00
Avante                                   Unsecured          80.00           NA              NA            0.00       0.00
Capio Partners                           Unsecured      1,171.76            NA              NA            0.00       0.00
Capio Partners LLC                       Unsecured         327.00           NA              NA            0.00       0.00
Capio Partners LLC                       Unsecured          67.00           NA              NA            0.00       0.00
CBCS                                     Unsecured      2,149.05            NA              NA            0.00       0.00
CHASE RECEIVABLES                        Unsecured      3,346.12            NA              NA            0.00       0.00
Client Financial Services                Unsecured         390.28           NA              NA            0.00       0.00
Downriver Endocrinology, PLC             Unsecured          30.00           NA              NA            0.00       0.00
Drs. Harris, Birkhill, P.C.              Unsecured          10.24           NA              NA            0.00       0.00
Fed Loan Serv                            Unsecured      2,333.00            NA              NA            0.00       0.00
Fed Loan Serv                            Unsecured      1,248.00            NA              NA            0.00       0.00
FEDLOAN SERVICING                        Unsecured            NA       3,363.90        3,363.90        622.32        0.00
First National Collection Bureau         Unsecured         344.86           NA              NA            0.00       0.00
Harvard Collection                       Unsecured         100.00           NA              NA            0.00       0.00
Henry Ford Health                        Unsecured         566.28           NA              NA            0.00       0.00
HRRG, LLC                                Unsecured      1,036.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                 Priority      10,691.00     10,730.61        10,730.61     10,730.61        0.00
INTERNAL REVENUE SERVICE                 Unsecured            NA           0.00          106.91          19.78       0.00
L J Ross Associates In                   Unsecured         501.00           NA              NA            0.00       0.00
Law Offices George Gusses Co., LPA       Unsecured         261.00           NA              NA            0.00       0.00
Metro Shores Internal Med PLLC           Unsecured          43.54           NA              NA            0.00       0.00
Michigan Department of Treasury/Revenu   Unsecured            NA           0.00           83.75          15.49       0.00
Michigan Department of Treasury/Revenu   Priority       2,000.00       1,701.73        1,701.73      1,701.73        0.00
Millennium Medical Group, PC             Unsecured         816.44           NA              NA            0.00       0.00
Mitchell D. Bluhm & Assoc, LLC           Unsecured         414.92           NA              NA            0.00       0.00
Oakwood Healthcare                       Unsecured         439.97           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)


  15-48456-mlo            Doc 87         Filed 11/13/20       Entered 11/13/20 10:27:28               Page 2 of 4
Scheduled Creditors:
Creditor                                        Claim           Claim         Claim       Principal        Int.
Name                                  Class   Scheduled        Asserted      Allowed        Paid           Paid
Professional Emerg Care           Unsecured         647.00             NA           NA            0.00         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       415.73          76.91         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00        80.11          14.82         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       756.84        140.02          0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       100.00          18.50         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       100.00          18.50         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00     1,239.01        229.22          0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       100.00          18.50         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00        67.23          12.44         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       334.81          61.94         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       327.08          60.51         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00     1,250.27        231.30          0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       100.00          18.50         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00        80.00          14.80         0.00
QUANTUM3 GROUP LLC                Unsecured            NA             0.00       320.00          59.20         0.00
QUANTUM3 GROUP LLC                Unsecured         100.00            0.00         0.00           0.00         0.00
Roy and Martha Oliver             Secured       50,000.00              NA           NA            0.00         0.00
United Collections Bureau, Inc.   Unsecured      1,597.00              NA           NA            0.00         0.00
WAYNE COUNTY TREASURER            Secured              NA             0.00     1,411.56      1,411.56       220.70


Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                  $0.00
      Mortgage Arrearage                                         $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                    $0.00              $0.00                  $0.00
      All Other Secured                                      $1,411.56          $1,411.56                $220.70
TOTAL SECURED:                                               $1,411.56          $1,411.56                $220.70

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                   $0.00
       Domestic Support Ongoing                               $0.00                $0.00                   $0.00
       All Other Priority                                $12,432.34           $12,432.34                   $0.00
TOTAL PRIORITY:                                          $12,432.34           $12,432.34                   $0.00

GENERAL UNSECURED PAYMENTS:                                  $8,825.64          $1,632.75                  $0.00


Disbursements:

         Expenses of Administration                              $9,128.05
         Disbursements to Creditors                             $15,697.35

TOTAL DISBURSEMENTS :                                                                           $24,825.40


UST Form 101-13-FR-S (9/1/2009)


  15-48456-mlo           Doc 87   Filed 11/13/20       Entered 11/13/20 10:27:28              Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2020                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)


  15-48456-mlo        Doc 87      Filed 11/13/20       Entered 11/13/20 10:27:28          Page 4 of 4
